Citation Nr: 0430399	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  03-09 710	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an increased evaluation for spondylolisthesis 
of the lumbosacral spine, currently evaluated as 20 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1968.

This appeal arises from a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  In this decision, the RO granted an 
increased evaluation to 20 percent for the veteran's service-
connected spondylolisthesis of the lumbosacral spine.  The 
veteran appealed this evaluation.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable determination on the 
issue on appeal has been obtained.

2.  The veteran's spondylolisthesis of the lumbosacral spine 
is characterized by constant back pain, moderate limitation 
of motion in the lumbosacral spine, degenerative disc disease 
at the L5-S1 level, post-operative bony fusion from the L4 to 
S1 level, and mild neurologic deficits in both lower 
extremities consisting of intermittent radicular pain and 
numbness.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
disabling for spondylolisthesis of the lumbosacral spine have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 
4.14, 4.20, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5292, 5294 (effective prior to September 26, 2003), 
Diagnostic Code 5235-42 (effective on September 26, 2003).  
See 68 Fed.Reg. 51454-58 (August 27, 2003), 69 Fed. Reg. 
32,449-50 (June 10, 2004).

2.  The criteria for a 10 percent evaluation, but not more, 
for mild neurological deficits associated with the left lower 
extremity (due to spondylolisthesis of the lumbosacral spine) 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.71, 4.71a, 4.120, 
4.123, 4.124, Diagnostic Codes 5235-42 (Note 1), 8620, 8720 
(effective on September 26, 2003).  See 68 Fed.Reg. 51454-58 
(August 27, 2003), 69 Fed. Reg. 32,449-50 (June 10, 2004).

3.  The criteria for a 10 percent evaluation, but not more, 
for mild neurological deficits associated with the right 
lower extremity (due to spondylolisthesis of the lumbosacral 
spine) have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.71, 4.71a, 
4.120, 4.123, 4.124, Diagnostic Codes 5235-42 (Note 1), 8620, 
8720 (effective on September 26, 2003).  See 68 Fed.Reg. 
51454-58 (August 27, 2003), 69 Fed. Reg. 32,449-50 (June 10, 
2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of a letter to the veteran 
issued in July 2002.  By means of this letter, the veteran 
was told of the requirements to establish entitlement to an 
increased evaluation for his lumbosacral disorder.  He was 
advised of his and VA's respective duties and asked to submit 
information and/or evidence pertaining to the claim to the 
RO.  The notification of the VA's duty to assist preceded the 
RO's initial adjudication of this issue in December 2002.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The Board 
notes that, during the pendency of this appeal, VA issued new 
regulations at 38 C.F.R. § 4.71a evaluating intervertebral 
disc syndrome, effective September 23, 2002.  67 Fed.Reg. 
54345-49 (August 22, 2002).  Also, VA issued new regulations 
evaluating lumbosacral strain, intervertebral disc syndrome, 
and other spinal disabilities, effective September 26, 2003.  
68 Fed.Reg. 51454-58 (August 27, 2003); see also 69 Fed. Reg. 
32,449-50 (June 10, 2004).  The criteria for rating 
intervertebral disc syndrome under Diagnostic Code 5293 that 
became effective on September 23, 2002, contained a note 
defining incapacitating episodes and chronic orthopedic and 
neurologic manifestations.  The Federal Register version 
setting forth the final rule indicates that the three notes 
following the version of Diagnostic Code 5293 that became 
effective on September 23, 2002, were deleted when 
intervertebral disc syndrome was reclassified as Diagnostic 
Code 5243 in the criteria that became effective on September 
26, 2003.  This was apparently inadvertent and has now been 
corrected by 69 Fed. Reg. 32,449, 32,450 (June 10, 2004), a 
final correction that was made effective September 26, 2003.  
This correction did not substantively change the rating 
criteria for intervertebral disc syndrome, but instead merely 
corrected VA's oversight in not publishing the notes in 
Volume 68 of the Federal Register.  In the Supplemental 
Statement of the Case (SSOC) issued in March 2004, the 
veteran was notified of these changes and the RO had the 
opportunity to determine the applicability of both the old 
and new rating criteria to the current claim.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGPREC 
7-2003 (Nov. 19, 2003).  Based on the above analysis, the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) have been met.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The veteran was afforded VA compensation 
(orthopedic) examinations in August 2002 and October 2003.  
These examinations provided detailed medical histories, 
findings on examination, and appropriate opinions on the 
severity of the veteran's lumbosacral disability.  There are 
no opinions in these examination reports directly concerning 
increased functional loss during periods of exacerbation.  
See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, this omission does not warrant 
remand in the current case.  As discussed below, the veteran 
has not claimed either to VA or his examiners that his 
current low back disability resulted in periods of increased 
functional loss.  Without such lay evidence, the need for a 
medical opinion discussing the level of severity of such an 
exacerbation is not appropriate.  The examiner of October 
2003 clearly indicated that he had reviewed the medical 
history contained in the claims file in connection with his 
examination.  Based on this evidence, the Board finds that 
these examinations are adequate for rating purposes.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 
3.159(c), (d) (2003).  The RO requested the veteran to 
identify evidence pertinent to his claim in the letter of 
July 2002.  He has identified both a private physician and 
hospital, whose records were obtained and incorporated into 
the claims file in June 2002.  He also identified treatment 
by his employer.  However, his employer responded in October 
2002 that the veteran had not received any treatment at its 
facility on the identified date.  The veteran was notified of 
this negative response in the rating decision of December 
2002 and the Statement of the Case (SOC) issued in April 
2003.  See 38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e).  
He has not provided any additional evidence or identified any 
other relevant medical treatment. 

The veteran indicated in his substantive appeal received in 
April 2003 that he wanted a hearing before the Board on this 
matter.  In May 2003, he informed VA that he wished to change 
this request to a hearing at his local RO before a Decision 
Review Officer.  By letter of June 2003, he was notified of 
the time and place of his hearing.  However, an informal 
conference report dated at the time of the scheduled hearing 
indicated that the veteran no longer wanted a hearing on 
appeal and, instead, requested a new VA compensation 
examination.  This examination was provided in October 2003 
and has been incorporated into the claims file.  Thus, the 
Board concludes that all pertinent evidence regarding the 
issue decided below has been obtained and incorporated into 
the claims file.

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  As all available 
medical evidence has been obtained regarding the issue 
decided below, the Board finds that the duty to assist has 
been fulfilled and any error in the duty to notify would in 
no way change the outcome of the below decision.  In this 
regard, while perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.  Also, 38 C.F.R. § 4.10 provides that, in 
cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems, and 
medical examiners must furnish a full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath at 594.

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  As regards 
the joints, 38 C.F.R. § 4.45 notes that the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  The considerations include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, and 
deformity or atrophy of disuse.  See DeLuca at 205-07.

With any form of arthritis, painful motion is an important 
factor of the rated disability and should be carefully noted.  
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59.

The evaluation of the same disability or manifestations under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14.  
Rather, the veteran's disability will be rated under the 
diagnostic code that allows the highest possible evaluation 
for the clinical findings shown on objective examination.  
However, 38 C.F.R. § 4.14 does not prevent separate 
evaluations for the same anatomic area under different 
diagnostic codes that evaluate different functional 
impairments.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  

The veteran submitted his claim for an increased evaluation 
in June 2002.  He has claimed that he has constant pain in 
his back.  This pain prevents him from having a normal 
lifestyle, and he must work at his job and sleep with pain in 
his back.  He asserted that the range of motion in his back 
was getting worse.  The veteran reported that he took over-
the-counter medication to alleviate his back symptoms.  
Private medical records dated in 1993 note a prior 
decompression laminectomy and fusion at the L4-L5 level.  

In a letter of September 2001, the veteran's private 
physician reported that he had done well after his surgery in 
1993 until approximately six months ago.  At that time, he 
started to experience pain in his left leg when standing or 
walking, but no pain when he sits or lies down.  On 
examination, straight leg raises were negative to 90 degrees 
and there were no neurological focal indications.  X-rays of 
the low back revealed Grade 1-2 spondylolisthesis, but no 
other subluxation was noted.  The physician opined that some 
degree of stenosis might exist at the L4-L5 level.  An 
outpatient record of October 2001 noted that a myelogram had 
revealed a known subluxation at the L5-S1 of a Grade 2 level.  
There was also some mild stenosis on the right side.  The 
examiner theorized that there was probably some form of 
lateral recess stenosis that could not be seen well on the 
studies that would explain the veteran's left side 
complaints.  The veteran was referred for an epidural 
injection and was released for work.  

In November 2001, the veteran underwent surgery for 
decompression "foraminotomies" at the L4-L5, L5-S1 levels 
on the left side.  The discharge summary indicated that the 
veteran did well and the surgery apparently alleviated his 
left leg radicular symptoms.  The discharge diagnosis was 
spondylotic nerve root compression at the L4-L5 and L5-S1 
levels.  An outpatient record of December 2001 indicated that 
the veteran was doing well and was free of his previous pain 
and discomfort.  He was instructed not to bend or lift with 
his back.  Otherwise, he was released for work.  

The veteran was afforded a VA examination in August 2002.  He 
claimed that prior to his surgery in November 2001, his low 
back disability had progressed to the point he could not 
straighten his back.  He returned to work two weeks after 
this surgery and was currently doing packaging work at a 
brewery.  The veteran reported that since his surgery he 
spent most of his time "uncomfortable."  He felt that he 
had a high pain tolerance and what would be uncomfortable for 
him would be severe pain for others.  If he sat for an hour 
he would have discomfort in his back and numbness in his 
legs.  The veteran could alleviate these symptoms by standing 
and moving about.  He could walk up to four miles a day and 
believed this exercise helped minimize his back problems.  
The veteran reported a gradual increase in the severity of 
his back pain over the years.  He had been forced to quit 
playing golf because his back pain prevented him from 
swinging and turning.

On examination, the veteran had some trunk tilt.  His 
lumbosacral range of motion was 70 degrees forward flexion, 
15 degrees backward extension, and side bending to the right 
of 20 degrees and to the left of 10 degrees.  Further motion 
in any direction resulted in back pain.  The veteran could 
heel and toe walk.  His pedal pulses were present and knee 
and ankle jerks were present and symmetrical.  The diagnosis 
was low back injury with progressive symptoms, status post 
operation times two.  

Another VA examination was given to the veteran in October 
2003.  While the veteran acknowledged that his surgery in 
2001 had temporarily alleviated his back pain and other 
symptoms, he reported that his current back pain was at a 
level of seven on a scale from one (no pain) to ten (extreme 
pain).  He denied any incontinence or sexual dysfunction 
issues.  Pain increased with stooping, twisting, or sitting 
for twenty minutes or more.  However, he continued to walk 
three miles a day and work at his packaging job at a brewery.  

On examination, his range of motion was forward flexion to 
100 degrees, backward extension to 10 degrees, right side 
bending to 10 degrees and left side bending to 15 degrees.  
There was increased lumbar muscle tone, more on the right 
than the left.  His gait was normal and he was able to heel 
and toe walk.  Straight leg raises were positive on the right 
side at 70 degrees and on the left at 85 degrees.  There was 
diminished sensation to pinprick and vibration on the bottom 
of the right foot.  Reflexes were present at the knee and 
ankle.  X-ray of the lumbar spine revealed second-degree 
spondylolisthesis of the L5 vertebra over the S1.  There was 
narrowing of the disc space at the L5-S1 level and a 
suggestion of bony erosion in the sacrum along the right 
lateral aspect of the L5 vertebra.  There was increased bony 
density at the L4, L5, and S1 levels that could be related to 
spinal fusion, and spinal stimulator wires were noted.  The 
impression was (post-operative) degenerative disc disease of 
the lumbar spine with continued back pain and left leg 
radiation.  The examiner found that at no time during the 
past year had the veteran been incapacitated due to his low 
back disability.  He also determined that the veteran's low 
back disorder had resulted in a moderate, but progressive, 
disability.

The veteran's spondylolisthesis of the lumbosacral spine is 
currently rated 20 percent disabling effective from September 
25, 2001.  This disorder was evaluated under VA's Schedule 
for Rating Disabilities, 38 C.F.R. § 4.71a, Diagnostic Codes 
(Codes) 5292 and 5294.  As discussed above, the regulations 
evaluating the veteran's low back disability were changed 
during the pendency of this appeal.  According to VAOPGCPREC 
7-2003 (Nov. 19, 2003), when a new statute is enacted or a 
new regulation is issued while a claim is pending before VA, 
VA must first determine whether the statute or regulation 
identifies the types of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
If applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to 
the claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision.  Statutes and regulations are presumed not to 
apply in any manner that would produce genuinely retroactive 
effects, unless the statute or regulation itself provides for 
such retroactivity.  See Landgraf v. USI Film Products, 511 
U.S. 244 (1994); Regions Hospital v. Shalala, 522 U.S. 448 
(1998); Kuzma, supra.  It is the Board's determination that 
the new rating criteria does not have retroactive effect past 
the effective date of the change on September 26, 2003.

According to the General Rating Formula for Diseases and 
Injuries of the Spine, normal range of motion of the 
thoracolumbar spine is 0 to 90 degrees forward flexion, 0 to 
30 degrees backward extension, 0 to 30 degrees lateral 
flexion, and 0 to 30 degrees lateral rotation.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-43 (Effective on September 26, 
2003).

The criteria at old Code 5292 authorizes a 20 percent 
evaluation for "moderate" limitation of motion in the 
lumbar spine.  Unlike the revised criteria, Code 5292 failed 
to provide any definition of what would be a "moderate" 
limitation, as measured in degrees of motion.  The Board 
finds that the range of motion noted in August 2002 and 
October 2003 showed normal or slight loss of forward flexion, 
moderate to severe loss of backward extension, and moderate 
to severe loss of lateral bending and rotation.  This overall 
range of motion, resolving any reasonable doubt in the 
veteran's favor, would in the Board's opinion be 
characterized as an overall moderate limitation under the old 
criteria at Code 5292.  See 38 C.F.R. § 4.3.  Such a finding 
is supported by the examiner's opinion of October 2003 that 
found the veteran's overall functional limitation due to his 
low back disability to be of a moderate degree.  Based on 
this analysis, the Board finds that the veteran is not 
entitled to an increased evaluation in excess of 20 percent 
disabling for his lumbosacral spondylolisthesis under the old 
criteria at Code 5292.

Turning to the new criteria at Codes 5235 through 5242, the 
General Rating Formula for Diseases and Injuries of the Spine 
authorizes an increased evaluation of 40 percent in the 
lumbar spine for forward flexion of the thoracolumbar spine 
30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  While the veteran underwent spinal 
fusion at the L4-L5 level in 1993, there is no demonstrable 
evidence of ankylosis or fixation associated with his lumbar 
spine.  The objective examinations of August 2002 and October 
2003 revealed that the veteran has significantly better 
forward flexion than 30 degrees.  Neither the veteran nor his 
examiners have indicated that any symptomatic flare-up 
happens in regard to his low back disability.  The veteran 
had consistently claimed that his low back symptoms have been 
constant in nature.  The examiner of August 2002 specifically 
noted that the related range of motion was limited to the 
reported degrees due to pain, and therefore, these findings 
clearly show the degree of functional loss resulting from 
pain.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, supra.  
Based on this medical evidence and opinion, the Board finds 
that a higher evaluation is not authorized under the new 
criteria at Codes 5235-42.  

The medical evidence appears to indicate that the veteran has 
experienced radicular symptoms related to his low back 
disability.  However, he has not been diagnosed with 
intervertebral disc syndrome.  Regardless, the Board will 
consider a rating by analogy under the new criteria at Code 
5243 (intervertebral disc syndrome) for incapacitating 
episodes.  See 38 C.F.R. § 4.20.  Note (1) at new Code 5243 
define an incapacitating episode of intervertebral disc 
syndrome as a period of acute symptoms that requires 
"prescribed bedrest by a physician and treatment by a 
physician."  There is no medical evidence that a physician 
has ever prescribed bedrest in recent years and the veteran 
has not claimed that he had ever suffered an incapacitating 
episode as defined by Code 5243.  In fact, the examiner of 
October 2003 clearly found that no incapacitating episodes 
had happened in the past year and the veteran has not claimed 
that his low back symptoms suffer any period of exacerbation.  
He has repeatedly indicated that his low back symptoms are 
constant in nature.  These symptoms do not rise to the level 
of an incapacitating attack as defined under the new criteria 
at Code 5243.

The old criteria at Code 5293 required severe recurring 
attacks of intervertebral disc syndrome that had intermittent 
relief in order to receive a 40 percent evaluation.  The 
veteran has not claimed to suffer with recurring attacks of 
intervertebral disc syndrome.  Both the lay and medical 
evidence indicates that the veteran's primary symptomatology 
consists of constant low back pain with loss of lumbar 
motion.  As noted above, the examiner of October 2003 
indicated that the veteran did not suffer with incapacitating 
episodes.  Therefore, an evaluation under the old criteria at 
Code 5293 is not warranted.

Under Note (1) at new Codes 5235-42, the Board must determine 
if separate evaluations under the neurologic diagnostic 
criteria are appropriate.  The veteran has consistently 
denied any problems with incontinence and sexual dysfunction.  
On examination, his reflexes have been present in both lower 
extremities.  However, the veteran has complained of pain 
radiating into his legs and objective findings in October 
2003 found diminished sensation in the right foot.  Straight 
leg raises were also positive in October 2003.  Finally, the 
veteran's treating physician determined in October 2001 that 
stenosis existed on both sides at the L5-S1 level.  Thus, the 
medical evidence shows that radiating pain in both legs and 
diminished sensation in the right leg have resulted from the 
veteran's low back disability.  

Under Code 8520, evaluating sciatic nerve dysfunction, a mild 
deficit warrants a 10 percent evaluation, a moderate deficit 
warrants a 20 percent evaluation, a moderately severe deficit 
warrants a 40 percent evaluation, and a severe deficit is to 
be rated at 60 percent.  See also 38 C.F.R. §§ 4.123, 4.124, 
4.124a, Diagnostic Codes 8620 (neuritis) and 8720 
(neuralgia).  The above medical evidence and opinion supports 
a 10 percent evaluation under Codes 8620-8720 for mild 
neurologic deficits in both extremities resulting from 
radicular type symptoms.  A higher evaluation is not 
warranted, as the reported objective symptoms are minimal.  
Straight leg raises were negative to 90 degrees in September 
2001 and were not positive in October 2003 until nearly 90 
degrees had been flexed.  In addition, there is no evidence 
of muscle atrophy or lost reflexes in the lower extremities.  
The reported neurologic deficits, primarily diminished 
sensation, do not amount to a moderate neurologic deficit.    

Turning to the orthopedic manifestations of the veteran's 
lumbar spine disability, there is no indication in the 
medical evidence that the veteran has any orthopedic 
limitation associated with his legs.  The only functional 
limitation found on examinations associated with the low back 
disability was with function of the lumbar spine.  As noted 
above, this level of functional impairment warrants a 20 
percent evaluation under old Code 5292 and new Codes 5235-42.  
As an evaluation higher than 20 percent disabling is not 
authorized under Codes 5010 (5003) (traumatic/degenerative 
arthritis), this criteria is not applicable.  As there is no 
medical or radiological evidence of fractured vertebra, 
ankylosis, or fixation of the lumbar spine, evaluation under 
the old criteria at Codes 5285 (vertebra fracture), 5286 
(complete spinal ankylosis), and 5289 (lumbar spine 
ankylosis) is not warranted.

For a higher evaluation of 40 percent under the old criteria 
at Codes 5294-95 (lumbosacral strain), the evidence must show 
a severe lumbosacral strain with listing of the whole spine 
to the other side, positive Goldwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or 
narrowing/irregularity of joint spaces; or some of the above 
with abnormal mobility on forced motion.  The medical 
evidence does corroborate the existence of loss of motion and 
degenerative changes in the lumbar spine.  However, there is 
no evidence of listing of the whole spine, positive 
Goldwaite's sign, muscle spasm, or loss of lateral motion.  
As noted above, the veteran's overall loss of motion in the 
lumbar spine would only be characterized as slight to 
moderate.  Radiological evidence has shown degenerative 
changes and narrowing of the disc space.  However, most 
importantly, the examiner of October 2003 noted that there 
were no periods of symptomatic flare-up and the veteran has 
retained significant functional ability in his low back.  
Based on the August 2002 and October 2003 examinations 
showing that the veteran continued to have significant 
functional ability in the lumbar spine, the Board finds that 
his lumbosacral disability cannot be characterized by analogy 
under the old Codes 5294-95 as severe in nature.  Thus, an 
increased evaluation is not warranted under the old criteria 
at Codes 5294-95.

In a brief submitted directly to the Board in October 2004, 
the veteran's representative contended that the 
symptomatology of the veteran's low back disability warranted 
an extra-schedular evaluation under the provisions of 
38 C.F.R. § 3.321(b)(1).  The RO appears to have previously 
considered such an evaluation in the SOC issued in April 
2003.  According to 38 C.F.R. § 3.321(b)(1), in the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  

There is no allegation or evidence that the veteran's low 
back disability has markedly interfered with his employment.  
The veteran has continually maintained employment at the same 
brewery throughout the period of this appeal.  The examiner 
of October 2003 opined that the veteran's low back disability 
had only resulted in a moderate level of disability.  While 
this decision has awarded the veteran increased evaluations 
for the residuals of his low back disability, no medical 
professional has found that this disorder in any way 
significantly interfered with his ability to work.  The only 
time during the appeal period the veteran was prevented from 
working less than 30 days after his November 2001 surgery.  
His physician released him for work, with some restrictions, 
in early December 2001.  He has continued to work at this job 
since that time.  Based on this evidence, the Board finds 
that the residuals of the spondylolisthesis of the 
lumbosacral spine, while impacting his ability to work, have 
not caused a marked interference with his ability to be 
employed.  Thus, the level of interference with the veteran's 
industrial abilities due to this disability is fully 
contemplated in his current evaluations under the rating 
schedule.

During the appeal period, the veteran has been hospitalized 
one time in mid-November 2001 for a period of two days for 
back surgery.  He was released for work within thirty days of 
this surgery.  There is no other record of hospitalization 
since November 2001.  Based on this evidence, the Board finds 
that the veteran's service-connected low back disability does 
not present such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards.  Therefore, this issue does not warrant 
referral for extra-schedular evaluation.


Conclusion

Based on the above analysis, the preponderance of the 
evidence is against an evaluation in excess of 20 percent 
disabling for the veteran's spondylolisthesis of the 
lumbosacral spine.  However, the evidence supports 10 percent 
evaluations for each leg for neurological deficits associated 
with the lumbosacral spondylolisthesis.  While the appellant 
is competent to report symptoms, a preponderance of the 
medical findings does not support higher evaluations.  The 
Board finds that the examination reports prepared by 
competent professionals, skilled in the evaluation of 
disabilities, are more probative of the degree of impairment, 
diagnosis, and etiology of a disability, than the lay 
statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (Holding that interest in the outcome of a proceeding 
may affect the credibility of testimony.)  To this extent, 
the preponderance of the evidence is against higher 
evaluations and the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 20 percent disabling for 
spondylolisthesis of the lumbosacral spine is denied.

An evaluation of 10 percent disabling, but not more, for left 
lower extremity neurologic deficits resulting from 
spondylolisthesis of the lumbosacral spine (effective on 
September 26, 2003) is granted, subject to the regulations 
governing the award of monetary benefits.

An evaluation of 10 percent disabling, but not more, for 
right lower extremity neurologic deficits resulting from 
spondylolisthesis of the lumbosacral spine (effective on 
September 26, 2003) is granted, subject to the regulations 
governing the award of monetary benefits.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



